I dissent and vote for reversal on the ground that error was committed in comparing the gross assessments of various parcels without evidence that the improvements were substantially the same, and that error was also committed in the ruling that the value of the land, if subdivided into lots, was not an element to be considered in determining its value for the purpose of taxation.
HISCOCK, CHASE and COLLIN, JJ., concur with WILLARD BARTLETT, Ch. J., and POUND, J., in memorandum, also concurs; SEABURY, J., reads dissenting opinion, and CARDOZO, J., dissents in memorandum.
Order affirmed.